In a proceeding pursuant to article 78 of the Civil Practice Act, order denying application to compel respondent New York Telephone Company to reinstate appellant’s telephone service, and to restrain the remaining respondents from interfering with appellant’s operation of a certain enterprise, and dismissing the petition, unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, P. J., Carswell, Johnston, Sneed and Wenzel, JJ. [197 Misc. 1015.] [See 278 App. Div. 577.]